Appeal by defendant from a judgment of the Court of Special Sessions of the City of New York, Borough of' Brooklyn, rendered March 12, 1962 after trial, convicting him of petit larceny and imposing sentence. The People join in the prayer that the judgment be reversed and the information dismissed. Judgment reversed on the law and the facts and information dismissed. The conviction rests upon evidence obtained as a result of an illegal arrest and search of the defendant. It was a violation of defendant’s constitutional rights to admit, over proper objection, the evidence thus obtained (People v. Moore, 11 N Y 2d 271; People v. Yarmosh, 11 N Y 2d 397). Beldock, P. J., Kleinfeld, Christ, Hill and Hopkins, JJ., concur.